DETAILED ACTION
Claims 54-69 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application, filed 7/28/2020 is a national stage entry of PCT/US2019/015143, with an International Filing Date of 1/25/2019. PCT/US2019/015143 claims Priority from Provisional Application 62/623,348, filed 1/29/2018. PCT/US2019/015143 claims Priority from Provisional Application 62/650,813, filed 3/30/2018.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 7/28/2020, 8/28/2020, 2/26/2021, 7/15/2021, and 1/14/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54-55 and 64 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlsson et al. US 3,891,768 issued June 24, 1975.
Claim 54 is drawn to methods of treating Parkinson's disease and/or Parkinsonism by antagonizing tyrosine hydroxylase via administering to a patient in need thereof, a composition containing one or more of the competitive inhibitors of tyrosine hydroxylase including… DL-m-tyrosine… or pharmaceutical salts, esters, tartrates, gluconates, carbonates, anhydrous or free base forms thereof.
Carlsson treats Parkinson's disease with DL-m-tyrosine ester.
Claim 55 requires drug induced Parkinsonism.
Carlsson treats Parkinsonism caused by 6-hydroxy-dopamine (a drug) with DL-m-tyrosine ester.
Claim 64 requires a dose ranging from 1µg to 25g per day. 
Carlsson treats Parkinsonism caused by 6-hydroxy-dopamine (a drug) with DL-m-tyrosine ester at 100mg/kg.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 54, 62-65, 68, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman WO 2015/061328 A2 published April 30, 2015.
Claim 54 is drawn to methods of treating Parkinson's disease and/or Parkinsonism by antagonizing tyrosine hydroxylase via administering to a patient in need thereof, a composition containing one or more of the competitive inhibitors of tyrosine hydroxylase including… alpha-methyl-p-tyrosine.
Hoffman teaches treating intestinal hyperpermeability in a patient with Parkinson's disease (Claim 28) with an effective amount of a tyrosine hydroxylase inhibitor. The inhibitor is alpha-methyl-DL-tyrosine (alpha-methyl-(D)-p-tyrosine), Claim 13.
Hoffman teaches [0029] in certain embodiments, the tyrosine hydroxylase inhibitor is a tyrosine derivative. The tyrosine derivative can be capable of existing in different isomeric forms, including stereoisomers and enantiomers.

In regard to claim 56, to genetic causes of PD including GBA
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. US 3,891,768 issued June 24, 1975 in view of Brockmann et al. Movement Disorders, Vol. 30, No. 3, 2015.
Claim 54 is directed towards treating Parkinson’s Disease (PD) with a tyrosine hydroxylase inhibitor including DL-m-tyrosine ester. Claim 56 requires the PD is a genetically caused form of PD, including PD associated with GBA.
Carlsson teaches treating PD, all PD, with DL-m-tyrosine ester. Carlson shows that DL-m-tyrosine ester is very effective in animal models of PD (Examples 10-13), and is efficacious in treating the symptoms of PD. specifically rigidity and akinesia, column 1, lines 36-40. 
Brockmann is brought in to show that PD patients with an association to GBA will still present with rigidity and akinesia as a symptom, page 409 column 2, para 2. 
	Therefore, one would expect treating the symptom of PD, rigidity and akinesia, would be successful with administration of DL-m-tyrosine ester in all causes of PD, as the cause does not undermine the use of DL-m-tyrosine ester, since it is noted to work by a similar mechanism of L-DOPA for rigidity and akinesia. One would use the drug to treat the symptom (the nexus), as such it is obvious to treat those symptoms in both patient populations. 

In regard to claim 57-58, to dose and nasal delivery
Claim Rejections - 35 USC § 103
Claims 54, 57-58, 62-65, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman WO 2015/061328 A2 published April 30, 2015 in view of Djupesland US 2014/0073562 A1 published March 13, 2014.
Claim 54 is directed towards treating Parkinson’s Disease (PD) with a tyrosine hydroxylase inhibitor including alpha-methyl-DL-tyrosine (Demser). Claim 57 requires dosing with some titration upwards, and claim 58 requires intra-nasal administration. 
Hoffman teaches treating intestinal hyperpermeability in a patient with Parkinson's Disease (Claim 28) with an effective amount of a tyrosine hydroxylase inhibitor. The inhibitor is alpha-methyl-DL-tyrosine (Demser) Claim 13.
Hoffman discussed the administration, “[0027] [a]dministration of the tyrosine hydroxylase inhibitor or the tyrosine hydroxylase inhibitor and the p450 3A4 promoter can be through various routes, including orally, nasally subcutaneously, intravenously, intramuscularly, transdermally, vaginally, rectally or in any combination thereof. Transdermal administration can be effected using, for example, oleic acid, l-methyl-2-pyrrolidone, dodecylnonaoxyethylene glycol monoether.”
As far as the dose, Hoffman states [0027] 25 mg of the tyrosine hydroxylase inhibitor is administered. Hoffman states “[0030] In methods of the invention, 60 mg of the tyrosine derivative is administered orally and 0.25 mL of a 2 mg/mL suspension of the tyrosine derivative is administered subcutaneously.” Hoffman makes it clear, that the dose is a result effective variable, stating, “[0036] [r]epresentative treatment methods according to the invention comprise administering to a subject in need thereof an effective amount of a tyrosine hydroxylase inhibitor or a tyrosine hydroxylase inhibitor and a p450 3A4 promoter are provided.”
Therefore claims 57, requiring “is administered initially at a dose ranging from 0.01 mg daily up to 25 mg daily with a target maintenance dose ranging from 1 mg daily to 100 grams daily,” and claim 58 requiring intra-nasal administration, “administered initially at a dose ranging from 0.01 mg daily up to 25 mg daily with a target maintenance dose ranging from 1 mg daily to 100 grams daily,” is prima facia obvious as Hoffman shows a similar range of dose, and shows that the dose will be adjusted for efficacy and delivery route. 
Hoffman however doesn’t specifically show that intra-nasal delivery with the drug, 
Djupesland is brought in to show that Demser is formulated for intra-nasal administration, Claim 20, and is used to treat PD, Claim 27.
Therefore, one would be successful in administration of Demser intra-nasally as the delivery method is noted in both references for the treatment of PD, in a similar dose range claimed by Applicant. One would simply use the specific method of Djupesland, to fill in the generic disclosure of Hoffman. PD and intranasal delivery.is the nexus that ties both references together.

In regard to claim 59-60, to co-administration of levodopa and to claim 61, to co-administration of VMAT2 inhibitor
Claim Rejections - 35 USC § 103
Claims 54, 59-60, 61-65, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman WO 2015/061328 A2 published April 30, 2015 in view of Brusa et al. Functional Neurology 2013; 28(2): 101-105.
Claim 54 is directed towards treating Parkinson’s Disease (PD) with a tyrosine hydroxylase inhibitor including alpha-methyl-DL-tyrosine (Demser). Claims 59-60 require the co-administration of levodopa and claim 61, to co-administration of VMAT2 inhibitor.
Hoffman teaches treating intestinal hyperpermeability in a patient with Parkinson's Disease (Claim 28) with an effective amount of a tyrosine hydroxylase inhibitor. The inhibitor is alpha-methyl-DL-tyrosine (Demser) Claim 13. 
Hoffman doesn’t teach the common treatments of PD, including use of a VMAT2 inhibitor and levodopa.
Brusa teaches that tetrabenazine (a VMAT2 inhibitor) improves levodopa-induced peak-dose dyskinesias in patients with Parkinson’s disease. 
Since the nexus is PD, and PD is treated with Demser, levodopa, and tetrabenazine one is expected to be successful in treating PD with the 3 drugs as the disease progresses. Simply using known drugs in combination to treat their known indication is obvious, as one would expect them to obviously treat the indication in which they are indicated. 

In regard to claim 66-67, with urinary alkalinizing agent
Claim Rejections - 35 USC § 103
Claims 54, 62-65, 66-68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman WO 2015/061328 A2 published April 30, 2015 in view of Verhoeff et al. Molecular Psychiatry (2002) 7, 322–328.
Claim 54 is directed towards treating Parkinson’s Disease (PD) with a tyrosine hydroxylase inhibitor including alpha-methyl-DL-tyrosine (AMPT). Claims 66-67 require the co-administration with a urinary alkalinizing agent.
Hoffman teaches treating intestinal hyperpermeability in a patient with Parkinson's Disease (Claim 28) with an effective amount of a tyrosine hydroxylase inhibitor. The inhibitor is alpha-methyl-DL-tyrosine (AMPT) Claim 13. 
Hoffman doesn’t teach co-administration with a urinary alkalinizing agent with AMPT. 
Verhoeff teaches to prevent the formation of AMPT crystals in the urine, subjects were instructed to drink at least 4 litres of fluids per day, starting on day 2.32 In addition, in order to alkalinize the urine which increased AMPT solubility, sodium bicarbonate 1.2 g orally was given at 10 pm on day 1 and at 7 am on day 2. See page 325, column 2, 1st para.
Therefore, one would be successful in co-administration with a urinary alkalinizing agent with AMPT motivated by prevention the formation of AMPT crystals in the urine. As such the addition was obvious at the time of filing.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629           

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629